Per Curiam.
Appellant was convicted by the court sitting without a jury on December 9, 1966 of robbery with a deadly weapon and sentenced to fourteen years imprisonment in the Maryland Penitentiary. He contends on this appeal that the evidence was insufficient to support the conviction. We do not agree.
The evidence adduced at the trial showed that a Western Union office was robbed at gun point by two men, one of whom came into the office after the clerk had been forced to lie on *578the floor. The police had been notified of the robbery while it was in progress, and came upon the scene just as the two robbers were fleeing toward their automobile, which was being operated by a third man. Although not apprehended at that time by the police, appellant was identified at the trial as one of the men seen fleeing the robbery scene.1 There was evidence that his fingerprints were found in the get away car. We think that the eyewitness identification, together with the other evidence in the case, amply supports the judgment of conviction. See Hutchinson v. State, 1 Md. App. 362.

Judgment affirmed.


. The victim was unable to identify appellant as one of the robbers as she was compelled to lie on the floor throughout the crime.